DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (2017/0322550)
Regarding applicant claim 1, Yokoyama discloses a working vehicle comprising: 
an inertia detector to measure inertia information of a vehicle body ([0051] “inertia measurement device 31 gyro sensor”); 
a rear axle supporting a rear wheel ([0029] “rear axle”); and 
a transmission case rotatably supporting the rear wheel ([0029] “transmission casing, rear axle casing… rear wheels are supported via axles by the rear axle casings”); 
wherein the inertia detector overlaps at least a portion of the transmission case in a plan view ([0059] “inertia measurement device are housed integrally in the casing”).  
Regarding applicant claim 2, Yokoyama discloses wherein the inertia detector is above a driving axis of the rear axle ([0029] “rear axle casings”).  
Regarding applicant claim 3, Yokoyama discloses comprising: a lifting cylinder to move a working device upward and downward; and a cylinder case housing the lifting cylinder; wherein inertia detector is above the cylinder case ([0031]-[0035] “lifting cylinder”). 
Regarding applicant claim 4, Yokoyama discloses further comprising: a differential device to generate a difference between a driving speed of a right portion of the rear axle and a driving speed of a left portion of the rear axle; wherein the inertia detector is above the differential device ([0043] “differential GPS”; [0064]).  
Regarding applicant claim 5, Yokoyama discloses wherein the inertia detector overlaps with at least a portion of the rear axle in the plan view ([0037] “gyro sensor as an inertia measurement device for obtaining information about change of posture of the vehicle body”).  
Regarding applicant claim 6, Yokoyama discloses further comprising: a driver seat on which an operator can sit; wherein the inertia detector is below the driver seat ([0029] “driver seat”).  
Regarding applicant claim 7, Yokoyama discloses wherein the inertia detector overlaps with at least a portion of the rear wheel in a side view ([0037] “gyro sensor as an inertia measurement device for obtaining information about change of posture of the vehicle body”).  
Regarding applicant claim 8, Yokoyama discloses further comprising: a ROPS to provide rolling protection and located at or adjacent to the transmission case; and an antenna to receive satellite position information and supported by the ROPS ([0045]; [0052]; [0080]).  

Regarding applicant claim 9, Yokoyama discloses a tractor comprising: 
an inertia detector to measure inertia information of a vehicle body ([0051] “inertia measurement device 31 gyro sensor”); 
a right rear wheel; and a left rear wheel ([0029] “rear axle; right side; left side”); 
wherein the inertia detector is provided at a position adjacent to a transmission case of the vehicle body to transmit a driving force to the right and left rear wheels or to a rigid portion including a vehicle frame ([0059] “inertia measurement device are housed integrally in the casing”).  
Regarding applicant claim 10, Yokoyama discloses wherein the rigid portion includes a pair of the vehicle frames, one of the vehicle frames being at a right side of the transmission case, the other one of the vehicle frames being at a left side of the transmission case; and the inertia detector is located in a space between the pair of the vehicle frames in a plan view ([0029] “transmission casing, rear axle casing… rear wheels are supported via axles by the rear axle casings”). 
Regarding applicant claim 11, Yokoyama discloses further comprising: 
a first fender covering an upper portion of the right rear wheel; and a second fender covering an upper portion of the left rear wheel; wherein the inertia detector is at a middle position between the first and second fenders in a front view ([0048] “arraged at front, side or rear part of the vehicle body and connected to the control device”).  
Regarding applicant claim 12, Yokoyama wherein the inertia detector overlaps with at least a portion of the right and left rear wheels in a side view ([0059] “inertia measurement device are housed integrally in the casing”).  
Regarding applicant claim 13, Yokoyama discloses wherein the inertia detector is fixed and housed in a mud-guard case ([0059] “inertia measurement device are housed integrally in the casing”).  

Regarding applicant claim 14, Yokoyama discloses a working vehicle comprising: 
a traveling vehicle body configured to travel in accordance with either manual steering with a steering handle or auto steering applied to the steering handle based on a scheduled traveling line ([0028] “steering”); 
a receiver provided to the traveling vehicle body to receive a signal of a satellite; an inertia detector to measure inertia of the traveling vehicle body ([0036] “a mobile receiver”); 
an auto steering mechanism to automatically steer the steering handle based on the signal received by the receiver and the inertia measured by the inertia detector ([0083] “autonomous travel work vehicles”); 
an anti-vibration structure to suppress vibration of the inertia detector ([0029] “transmission casing, rear axle casing… rear wheels are supported via axles by the rear axle casings”); and 
a support to support the inertia detector on the traveling vehicle body with the anti-vibration structure ([0059] “inertia measurement device are housed integrally in the casing”).  
Regarding applicant claim 15, Yokoyama discloses further comprising: a driver to drive the traveling vehicle body; and a housing to cover the driver; wherein the support supports the inertia detector on the housing with the anti-vibration structure ([0059] “inertia measurement device are housed integrally in the casing”).  
Regarding applicant claim 16, Yokoyama discloses further comprising: a support plate attached to the housing; wherein the support includes: an attachment portion to which the inertia detector is attached and located below the support plate; and a fixing portion standing on the attachment portion and being fixed to the support plate by the anti-vibration structure ([0031]).  
Regarding applicant claim 17, Yokoyama discloses further comprising: a driver seat on the traveling vehicle body; the support plate supports the driver seat from below ([0029] “seat… transmission casing is below seat”).  
Regarding applicant claim 18, Yokoyama discloses wherein the fixing portion is fixed to the support plate by a bolt; the anti-vibration structure is between the bolt and the fixing portion and between the fixing portion and the support plate ([0029] “seat… transmission casing is below seat”).  
Regarding applicant claim 19, Yokoyama discloses wherein the housing is a transmission case; and the support plate is attached to an upper portion of the transmission case ([0029] “seat… transmission casing is below seat”).  
Regarding applicant claim 20, Yokoyama discloses wherein the 105support plate includes an opening above the inertia detector such that inertia detector is exposed in the opening portion ([0029]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661